Citation Nr: 1619437	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-06 483A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for small lymphocytic/chronic lymphocytic leukemia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to December 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida RO.


FINDING OF FACT

In an April 2016 statement, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal seeking service connection for small lymphocytic/ chronic lymphocytic leukemia.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal regarding the claim for service connection for small lymphocytic/chronic lymphocytic leukemia have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2016 statement, the Veteran withdrew his claim seeking service connection for small lymphocytic/chronic lymphocytic leukemia.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal seeking service connection for small lymphocytic/chronic lymphocytic leukemia.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  


ORDER

The appeal seeking service connection for small lymphocytic/chronic lymphocytic leukemia is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


